Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 and 8-12
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedard et al. (Dual phase-shift Bragg grating silicon photonic modulator operating up to 60 Gb/s, Optics Express, V. 24, N. 3, 2016; “Bedard”).
Regarding claim 1, Bedard discloses in figures 1 and 3, and related text, an optical phase modulator comprising: a substrate; Bedard, fig. 1a (shown but not labeled); a waveguide mounted to the substrate and extending along a path of the substrate, Bedard, fig. 1a (shown but not labeled); the waveguide having a first series of phase shift units distributed along the 


    PNG
    media_image1.png
    433
    1087
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    338
    1129
    media_image2.png
    Greyscale


Bedard, Figures 1 and 3


Regarding claims 2-5 and 8-12, Bedard discloses:
2. The optical phase modulator of claim 1 wherein each cavity is a pi-phase shift cavity. Bedard 2. Design.
3. The optical phase modulator of claim 1 wherein each cavity has a longitudinally extending rectangular cross-section. Bedard, fig. 1.

5. The optical phase modulator of claim 1 wherein each of the Bragg gratings includes a plurality of longitudinally spaced-apart corrugations each protruding from the waveguide in a manner perpendicular to the path. Bedard, fig. 1.
8. The optical phase modulator of claim 1 wherein the modulation circuit has anode and cathode terminals each extending along a respective one of two opposite sides of the waveguide, and a voltage source electrically connected to the anode and cathode terminals, said modulating includes driving the length of the first series of phase shift units of the waveguide via the voltage source. Bedard, figs. 1 and 3.
9. The optical phase modulator of claim 8 wherein the waveguide has p-doped and n-doped semiconductor regions both extending along the path and defining a junction extending longitudinally along the waveguide, the anode and cathode terminals being electrically connected to the p-doped and n-doped semiconductor regions, said modulating including driving the junction via the voltage source. Bedard, figs. 1 and 3.
10. The optical phase modulator of claim 9 wherein said driving includes reverse biasing the junction. Bedard, p. 2417.
11. The optical phase modulator of claim 1 wherein the waveguide is a ridge waveguide. Bedard, fig. 1.
12. The optical phase modulator of claim 1 wherein the substrate is a silicon-on-insulator substrate comprising a silicon base layer, an insulator layer mounted on the silicon base layer, the waveguide being mounted on the insulator layer, and a cladding layer mounted on the insulator layer and on the waveguide, the waveguide being made of silicon. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 13-20
Claims 6-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (Dual phase-shift Bragg grating silicon photonic modulator operating up to 60 Gb/s, Optics Express, V. 24, N. 3, 2016; “Bedard”), as applied in the rejection of claims 1-5, in view of Daunt et al. (2015/0063827; “Daunt”).
Regarding claims 6 and 7, as dependent upon claim 1, Bedard does not explicitly disclose:
6. The optical phase modulator of claim 1 wherein the series of phase shift units is a first series of phase shift units, the waveguide having a second series of phase shift units being spaced apart from the first series of phase shift units along the path. 
7. The optical phase modulator of claim 6 wherein the modulation signal is a first modulation signal, the modulation circuit being configured for driving a length of the second series of phase shift units of the waveguide in accordance with a second modulation signal different from the first modulation signal. 
However, Daunt discloses in figures 3 and 4, and related text, modulators having first and second series 251 and 251 of phase shift units 231 and 247. 

    PNG
    media_image3.png
    210
    502
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    210
    502
    media_image3.png
    Greyscale


Daunt, Figures 3a and 4b.


[0044] The device 100, 200 comprises a modulating interferometer through which the carrier light wave is led. The interferometer comprises respective first 130, 230 and second 140, 240 parallel-coupled waveguiding modulation paths, and the carrier light wave is first split, subsequently led through said two paths 130, 140; 230, 240 and then recombined. In the exemplifying embodiments shown in FIGS. 3a and 3b, the respective interferometer is an MZM, the arms of which 130, 140; 230, 240 constitute the said paths. 
[0045] Each path comprises a respective set of variable phase shifting means 131-133, 231-237; and 141-143, 241-247, respectively. Each such variable phase shifting means is arranged to phase shift the light led through the respective path for modulating each respective symbol in said set of symbols. Since each set of variable phase shifting means 131-133, 141-143, 231-237, 241-247 is series-coupled along the respective path, the respective light led through each respective path, between the said split and the said recombining, is phase shifted by a respective total path phase shift, which total path phase shift for each path is the sum of the said variable part phase shifts for the path in question. For example, in FIG. 3a, the total phase shift of arm 130 is the sum of the serially coupled variable part phase shifts imparted by phase shifting devices 131-133. 
[0046] According to the invention, there are at least three such variable part phase shifting means for each path, and there are preferably as many variable part phase shifting means serially-coupled along each of the two paths 130, 140; 230, 240. 
[0047] For each modulation state, in other words for each symbol which is instantaneously being modulated by the device 100, 200, the individual variable part phase shifting means are arranged to impart a respective variable part phase shift which can assume one of two respective predetermined values. In other words, each variable part phase shifting means 131-133, 141-143, 231-237, 241-247 can impart a relative phase shift the light led through the respective means by one of two possible phase shifting values, and they are individually controllable to selectively impart either one of these two phase shifts at any one point in time. The control of the individual variable part phase shifting means is carried out via a control means 160, 260, which is connected to the variable part phase shifting means via electrical conduits, and which is arranged to receive a data stream to be modulated from a data source (not shown). 
[0048] Hence, the light led through each path 130, 140; 230, 240 is phase modulated by a respective total phase shifting amount along each path 130, 140. Each symbol in the said set of symbols is modulated using a respective combination of two such total variable part phase shift amounts. Preferably, each symbol is defined by a unique respective combination of two such total variable part phase shift amounts.
Daunt, pars. [0044]-[0048].

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bedard to disclose:
6. The optical phase modulator of claim 1 wherein the series of phase shift units is a first series of phase shift units, the waveguide having a second series of phase shift units being spaced apart from the first series of phase shift units along the path. 
7. The optical phase modulator of claim 6 wherein the modulation signal is a first modulation signal, the modulation circuit being configured for driving a length of the second series of phase shift units of the waveguide in accordance with a second modulation signal different from the first modulation signal. 
because the resulting configurations would facilitate phase shift keying modulation. Daunt, par. [0049] and [0037] (“In QPSK, this can be done in a straightforward way by sending, in the form of corresponding electrical signals, the I-data stream to the I-child 30 and the Q-data stream to the Q-child 40.”).
Regarding claims 13-20, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bedard, as applied in the rejection of claims 1-5 and 8-12, and Bedard in view of Daunt, as applied in the rejection of claims 6 and 7, to comprise:
13. An optical modulator comprising: a substrate; a waveguide extending along the substrate, the waveguide having an input portion leading to first and second arm portions connected in parallel to one another and each extending along a respective path, the first and second arm portions combining to one another into at least one output portion, the first arm portion having a first series of phase shift units distributed therealong, Daunt, figs. 3 and 4, each phase shift unit having two Bragg gratings which are spaced apart 
14. The optical modulator of claim 13 wherein the second arm portion has a second series of phase shift units distributed therealong. Daunt, figs. 3 and 4.
15. The optical modulator of claim 14 wherein the modulation circuit is configured for driving a length of the second series of phase shift units of the second arm portion of the waveguide in accordance with the first modulation signal. Daunt, figs. 3 and 4.
16. The optical modulator of claim 14 wherein the modulation circuit is configured for driving a length of the second series of phase shift units of the second arm portion of the waveguide in accordance with a second modulation signal being different from the first modulation signal. Daunt, figs. 3 and 4.
17. The optical modulator of claim 13 wherein the first arm portion of the waveguide has a third series of phase shift units distributed therealong, the first series of phase shift units being longitudinally spaced apart from the third series of phase shift units. Daunt, figs. 3 and 4.
18. The optical modulator of claim 17 wherein the modulation circuit is configured for driving a length of the third series of phase shift units of the first arm portion of the waveguide in accordance with a third modulation signal being different from the first modulation signal. Daunt, figs. 3 and 4.

20. The optical modulator of claim 19 wherein the modulation circuit is configured for driving the first and second series of phase shift units in accordance with the first modulation signal and wherein the modulation circuit is configured for driving the third and fourth series of phase shift units in accordance with a second modulation signal. Daunt, figs. 3 and 4.
because the resulting configurations would facilitate phase shift keying modulation. Daunt, par. [0049] and [0037] (“In QPSK, this can be done in a straightforward way by sending, in the form of corresponding electrical signals, the I-data stream to the I-child 30 and the Q-data stream to the Q-child 40.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883